
	
		I
		111th CONGRESS
		1st Session
		H. R. 2579
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Bishop of New
			 York (for himself and Mr.
			 Ehlers) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Education to award grants
		  to local educational agencies to improve college access.
	
	
		1.Short titleThis Act may be cited as the
			 Pathways to College
			 Act.
		2.FindingsCongress finds the following:
			(1)An educated
			 workforce is crucial to the success of the United States economy. Access to
			 higher education for all students is critical to maintaining an educated
			 workforce. More than 80 percent of the 23,000,000 jobs that will be created in
			 the next 10 years will require postsecondary education. Only 36 percent of all
			 18- to 24-year-olds are currently enrolled in postsecondary education.
			(2)Workers with
			 bachelor’s degrees earn on average $17,000 more annually than workers with only
			 high school diplomas. Workers who earn bachelor’s degrees can be expected to
			 earn $1,000,000 more over a lifetime than those who only finished high
			 school.
			(3)In order to
			 prepare students for college, all schools should—
				(A)provide student
			 guidance to engage students in college and career awareness; and
				(B)ensure that
			 students enroll in a rigorous curriculum to prepare for postsecondary
			 education.
				(4)The Department of
			 Education reports that the average student-to-counselor ratio in high schools
			 is 315:1. This falls far above the ratio recommended by the American School
			 Counselor Association, which is 250:1. While school counselors at private
			 schools spend an average of 58 percent of their time on postsecondary education
			 counseling, school counselors in public schools spend an average of 25 percent
			 of their time on postsecondary education counseling.
			(5)While just 57
			 percent of students from the lowest income quartile enroll in college, 87
			 percent of students from the top income quartile enroll. Of students who were
			 in eighth grade in 2000, only 20 percent of the lowest-income students are
			 projected to attain a bachelor’s degree by 2012, compared to 68 percent of the
			 highest income group, according to the Advisory Committee on Student Financial
			 Assistance in 2006.
			(6)Research shows that school counselors, when
			 consistently and frequently available and allowed to provide direct services to
			 students and parents, can be a highly effective group of professionals who
			 positively affect students’ aspirations, achievements and financial aid
			 knowledge. College Board research indicates that school counseling services can
			 have a dramatic effect on students’ education plans.
			(7)Repeated academic
			 studies have found that properly staffing, training, and equipping school
			 counselors for working with students and families on college planning would
			 have a significant impact on college access for low-income, rural, and urban
			 students. Schools complementing access to college preparatory coursework with a
			 comprehensive academic and social support network, including college
			 preparatory counseling, hold the most promise for increasing student access to
			 and success in postsecondary education.
			(8)The Federal Advisory Committee on Student
			 Financial Assistance notes that early information on the availability,
			 eligibility, and variety of financial aid is essential to promote access and
			 persistence. Every student should learn that funding an education requires a
			 reliance on many sources: federal and state governments, institutions, private
			 resources, and personal financial resources. Each of these sources can provide
			 financial aid in the form of grants and scholarships, loans, and work-study
			 opportunities. Delivering information on the differences between need-based aid
			 and merit-based aid will help students better predict which aid options will be
			 available for them. Understanding the intricacies among such options is vital
			 to successfully financing higher education.
			(9)The National
			 Association for College Admission Counseling reports that nearly 90 percent of
			 high schools in the United States rely on school counselors to provide
			 information about paying for college to students and families. The same
			 research found that 70 percent of school counselors reporting needing more
			 information, training, and assistance in delivering information about paying
			 for college to students and families.
			(10)Low-income and
			 first-generation families often overestimate the cost of tuition and
			 underestimate available aid; students from these backgrounds have access to
			 fewer college application resources and financial aid resources than other
			 groups, and are less likely to fulfill their postsecondary plans as a
			 result.
			(11)College
			 preparation intervention programs can double the college-going rates for
			 at-risk youth, can expand students’ educational aspirations, and can boost
			 college enrollment and graduation rates.
			3.Grant
			 program
			(a)DefinitionsIn
			 this Act:
				(1)College-going
			 rateThe term college-going rate means the
			 percentage of high school graduates who enroll at an institution of higher
			 education in the school year immediately following graduation from high
			 school.
				(2)Eligible local
			 educational agencyThe term eligible local educational
			 agency means a local educational agency in which a majority of the high
			 schools served by the agency are high-need high schools.
				(3)High-need high
			 schoolThe term high-need high school means a high
			 school in which not less than 50 percent of the students enrolled in the school
			 are—
					(A)eligible to
			 receive a free or reduced price lunch under the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1751 et seq.);
					(B)eligible to be
			 counted under section 1124(c) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6333(c)); or
					(C)in families
			 eligible for assistance under the State program funded under part A of title IV
			 of the Social Security Act (42 U.S.C. 601 et seq.).
					(4)High
			 schoolThe term high school means a nonprofit
			 institutional day or residential school, including a public charter high
			 school, that provides high school education, as determined under State
			 law.
				(5)High school
			 graduation rateThe term high school graduation
			 rate—
					(A)means the
			 percentage of students who graduate from high school with a regular diploma in
			 the standard number of years; and
					(B)is clarified in
			 section 200.19(b)(1) of title 34, Code of Federal Regulations.
					(6)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
				(7)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(8)ParentThe
			 term parent has the meaning given the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(9)SecretaryThe
			 term Secretary means the Secretary of Education.
				(b)Competitive
			 grants to eligible local educational agenciesThe Secretary is
			 authorized to award grants, on a competitive basis, to eligible local
			 educational agencies to carry out the activities described in this
			 section.
			(c)DurationGrants
			 awarded under this section shall be 5 years in duration.
			(d)DistributionIn
			 awarding grants under this section, the Secretary shall ensure that the grants
			 are distributed among the different geographic regions of the United States,
			 and among eligible local educational agencies serving urban and rural
			 areas.
			(e)Applications
				(1)In
			 generalEach eligible local educational agency desiring a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and accompanied by such information as the Secretary may
			 reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall include a description of the
			 program to be carried out with grant funds and—
					(A)a description of
			 the high school population to be targeted by the program, the particular
			 college-access needs of such population, and the resources available for
			 meeting such needs;
					(B)an outline of the
			 objectives of the program, including goals for increasing the number of college
			 applications submitted by each student and the number of students submitting
			 applications, increasing Free Application for Federal Student Aid completion
			 rates, and increasing school-wide college-going rates across the local
			 educational agency;
					(C)a description of
			 the local educational agency’s plan to work cooperatively, where applicable,
			 with programs funded under chapters 1 and 2 of subpart 2 of part A of title IV
			 of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and 1070a–21 et
			 seq.), including the extent to which the agency commits to sharing facilities,
			 providing access to students, and developing compatible record-keeping
			 systems;
					(D)a description of
			 the activities, services, and training to be provided by the program, including
			 a plan to provide structure and support for all students in the college search,
			 planning, and application process;
					(E)a description of
			 the methods to be used to evaluate the outcomes and effectiveness of the
			 program;
					(F)an assurance that
			 grant funds will be used to supplement, and not supplant, any other Federal,
			 State, or local funds available to carry out activities of the type carried out
			 under the grant;
					(G)an explanation of
			 the method used for calculating college enrollment rates for each high school
			 served by the eligible local educational agency that is based on externally
			 verified data, and, when possible, aligned with existing State or local
			 methods;
					(H)a plan to make the
			 program sustainable over time, including the use of matching funds from
			 non-Federal sources; and
					(I)a description of
			 the local educational agency’s plan to work cooperatively, where applicable,
			 with the program funded under part H of title VIII of the Higher Education Act
			 of 1965 (20 U.S.C. 1161h et seq.), including the extent to which the agency
			 commits to using and leveraging—
						(i)the
			 needs assessment and recommendations;
						(ii)the
			 model for measuring college enrollment; and
						(iii)comprehensive
			 services.
						(3)Method of
			 calculating enrollment rates
					(A)In
			 generalA method included in an application under paragraph
			 (2)(G)—
						(i)shall, at a
			 minimum, track students’ first-time enrollment in institutions of higher
			 education; and
						(ii)may
			 track progress toward completion of a postsecondary degree.
						(B)Development in
			 conjunctionAn eligible local educational agency may develop a
			 method pursuant to paragraph (2)(G) in conjunction with an existing public or
			 private entity that currently maintains such a method.
					(f)Special
			 considerationIn awarding grants under this section, the
			 Secretary shall give special consideration to applications from eligible local
			 educational agencies serving schools with the highest percentages of
			 poverty.
			(g)Use of
			 funds
				(1)In
			 generalAn eligible local educational agency that receives a
			 grant under this section shall develop and implement, or expand, a program to
			 increase the number of low-income students who enroll in postsecondary
			 educational institutions, including institutions with competitive admissions
			 criteria.
				(2)Required use of
			 fundsEach program funded under this section shall—
					(A)provide
			 professional development to high school teachers and school counselors in
			 postsecondary education advising;
					(B)implement a
			 comprehensive college guidance program for all students in a high school served
			 by an eligible local educational agency under this section that—
						(i)ensures that all
			 students and their parents, are regularly notified throughout the students'
			 time in high school, beginning in the first year of high school, of—
							(I)high school
			 graduation requirements;
							(II)college entrance
			 requirements;
							(III)the economic and
			 social benefits of higher education;
							(IV)college expenses,
			 including information about expenses by institutional type, differences between
			 sticker price and net price, and expenses beyond tuition; and
							(V)the resources for
			 paying for college, including the availability, eligibility, and variety of
			 financial aid;
							(ii)provides
			 assistance to students in registering for and preparing for college entrance
			 tests;
						(iii)provides
			 one-on-one guidance and assistance to students in applying to an institution of
			 higher education and in applying for Federal financial aid assistance and other
			 State, local, and private financial aid assistance and scholarships;
						(iv)provides
			 opportunities for students to explore postsecondary opportunities outside of
			 the school setting, such as college fairs, career fairs, college tours,
			 workplace visits, or other similar activities; and
						(v)provides not less
			 than 1 meeting for each student, not later than the first semester of the first
			 year of high school, with a school counselor, college access personnel
			 (including personnel involved in programs funded under chapters 1 and 2 of
			 subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1070a–11 et seq. and 1070a–21 et seq.)), trained teacher, or other professional
			 or organization, such as a community-based organization, approved by the
			 school, to discuss postsecondary options, outline postsecondary goals, and
			 create a plan to achieve those goals, and provides not less than 2 meetings in
			 each subsequent year to discuss progress on the plan;
						(C)ensure that each
			 high school served by the eligible local educational agency develops a
			 comprehensive, school-wide plan of action to strengthen the college-going
			 culture within the high school; and
					(D)create or maintain
			 a postsecondary access center in the school setting that provides information
			 on colleges and universities, career opportunities, and financial aid options
			 and provide a setting in which professionals working in college access
			 programs, such as those funded under chapters 1 and 2 of subpart 2 of part A of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and
			 1070a–21 et seq.), can meet with students.
					(3)Allowable use of
			 fundsEach program funded under this section may—
					(A)establish
			 postsecondary planning classes for high school students to assist in the
			 college preparation and application process;
					(B)hire and train
			 postsecondary coaches with expertise in the college-going process to supplement
			 existing school counselors;
					(C)increase the
			 number of school counselors who specialize in the college-going process serving
			 students;
					(D)train student
			 leaders to assist in the creation of a college-going culture in their
			 schools;
					(E)establish
			 partnerships with programs funded under chapters 1 and 2 of subpart 2 of part A
			 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and
			 1070a–21 et seq.)), and with community and nonprofit organizations to increase
			 college-going rates at high schools served by the eligible local educational
			 agency;
					(F)provide long-term
			 postsecondary follow up with graduates of the high schools served by the
			 eligible local educational agencies, including increasing alumni involvement in
			 mentoring and advising roles within the high school; and
					(G)deliver college
			 and career planning curriculum as a stand-alone course, or embedded in other
			 classes, or delivered through the guidance curriculum by the school counselor
			 for all students in high school.
					(h)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other Federal, State, and local funds available
			 to carry out the activities described in this section.
			(i)Technical
			 assistanceThe Secretary, directly or through contracting through
			 a full and open process with 1 or more organizations that have demonstrated
			 experience providing technical assistance to raise school-wide college-going
			 rates in local educational agencies in not less than 3 States, shall provide
			 technical assistance to grantees in carrying out this section. The technical
			 assistance shall—
				(1)provide assistance
			 in the calculation and analysis of college-going rates for all grant
			 recipients;
				(2)provide
			 semi-annual analysis to each grant recipient recommending best practices based
			 on a comparison of the recipient's data with that of high schools with similar
			 demographics; and
				(3)provide annual
			 best practices conferences for all grant recipients.
				(j)Reporting
			 requirementsEach eligible local educational agency receiving a
			 grant under this section shall collect and report annually to the Secretary
			 such information for the local educational agency and for each high school
			 assisted under this section on the results of the activities assisted under the
			 grant as the Secretary may reasonably require, including information on—
				(1)the number and
			 percentage of students who enroll in an institution of higher education in the
			 school year immediately following the students' high school graduation as
			 measured by externally verified school-wide college enrollment data;
				(2)the number and
			 percentage of students who graduate from high school on time with a regular
			 high school diploma;
				(3)the number and
			 percentage of students, at each grade level, who are on track to graduate from
			 high school on time and with a regular high school diploma;
				(4)the number and
			 percentage of senior high school students who apply to an institution of higher
			 education and the average number of applications completed and submitted by
			 students;
				(5)the number and
			 percentage of senior high school students who file the Free Application for
			 Federal Student Aid forms;
				(6)the number and
			 percentage of students, in grade 10, who take early admissions assessments,
			 such as the PSAT;
				(7)the number and
			 percentage of students, in grades 11 and 12, who take the SAT or ACT, and the
			 students' mean scores on such assessments;
				(8)where data are
			 available, the number and percentage of students enrolled in remedial
			 mathematics or English courses during their freshman year at an institution of
			 higher education;
				(9)the number and
			 percentage of students, in grades 11 and 12, enrolled in not less than 2 of the
			 following:
					(A)a dual credit
			 course; or
					(B)an Advanced
			 Placement or International Baccalaureate course; and
					(10)the number and
			 percentage of students who meet or exceed State reading or language arts,
			 mathematics, or science standards, as measured by State academic assessments
			 required under section 1111(b)(3) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311(b)(3)).
				(k)Reporting of
			 dataEach eligible local educational agency receiving a grant
			 under this section shall report to the Secretary, where possible, the
			 information required under subsection (j) disaggregated in the same manner as
			 information is desegregated under section 1111(h)(1)(C)(i) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)).
			(l)Evaluations by
			 granteesEach eligible local educational agency that receives a
			 grant under this section shall—
				(1)conduct periodic
			 evaluations of the effectiveness of the activities carried out under the grant
			 toward increasing school-wide college-going rates;
				(2)use such
			 evaluations to refine and improve activities conducted with the grant and the
			 performance measures for such activities; and
				(3)make the results
			 of such evaluations publicly available, including by providing public notice of
			 such availability.
				(m)ReportFrom
			 the amount appropriated for any fiscal year, the Secretary shall reserve such
			 sums as may be necessary—
				(1)to conduct an
			 independent evaluation, by grant or by contract, of the programs carried out
			 under this section, which shall include an assessment of the impact of the
			 program on high school graduation rates and college-going rates; and
				(2)to prepare and
			 submit a report on the results of the evaluation described in paragraph (1) to
			 the Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Education and Labor of the House of Representatives.
				(n)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for fiscal year 2010 and each of
			 the 5 succeeding fiscal years.
			
